STONE, J.
The letters offered in evidence, if proved to have been written by the witness on whom the assault was made, should have been received in evidence, solely for the purpose of shedding light on the credibility of the witness. Before going before the jury, however, there must have been proof made, tending to show their genuineness. They were admissible only to prove the hostile feelings of the witness towards the accused; for juries, in passing on controverted facts, have a right to know the relations of friendship or hostility which the witness bears to the parties. It is a proper *382subject to be considered in determining the weight of testimony.-Yarbrough v. State, ante p. 376; McHugh v. State, 31 Ala. 317.
The letters, however, even if genuine, and if received by the accused, did not and could not offer any excuse or extenuation of the assault, which the testimony tends to show he committed. And it is alike the duty of the presiding judge to so instruct the jury, and of the jury to obey the instruction. Roberts v. State, 68 Ala. 156; DeArman v. State, ante p. 351. Parties can not, under a pretext of self-defense, bring on a difficulty, and shield themselves from punishment by proof of previous threats. The present record affirms it contains all the evidence, and under its statements, the letters, whether genuine, or believed to be genuine, furnish neither excuse nor palliation for the assault it tends to prove.
Since parties have been made competent witnesses in their own favor, we have several times ruled that they can not testify to their own uncommunicated motives or intentions.-Alexander v. Alexander, ante p. 295. Such motive or intention, when a material subject of inquiry, must be proved as it was proved before parties were allowed to testify in their own behalf. It is an inferential fact, to be drawn by the jury from proven, attendant facts and circumstances, if sufficient. And Brewer v. Watson, ante p. 299, does not depart from this principle, but in fact re-affirms it. It let in the facts and information under which Brewer acted, but not the uncommunicated motive which prompted him. That was left for the jury to infer or not, as the attendant facts and circumstances might, or might not convince them. A prisoner’s unsworn statement to the jury, under the act of the last session, must be governed by the same rules. He can not state his own uncommunicated belief, motive, or intention.
In regard to the sentence to hard labor, imposed by the court as alternative punishment, the statute expressly provides that if the fine and costs are not paid, or a judgment confessed with sureties, then the alternative sentence must be pronounced. Code of 1876,- §§ 4454-5. The City Court only pursued the statute. ' The hardship anticipated will not be found to exist, if persons, convicted of misdemeanors and fined, will confess judgment with the proper sureties. Such confession prevents the imposition of the alternative sentence; and if the judgment of conviction is reversed, the confessed judgment, having no foundation to rest on, falls with it.
On the one ground first above pointed out, the judgment of the City Court is reversed, and the cause remanded. Let the accused remain in custody until discharged by due course of law.